                                                                                  FILED
                Case 1:18-cr-00545-CBA Document 18 Filed 07/29/19 Page 1 of 6 PageID #: 94
AO 245B (Rev. 02/18) Judgment in a Criminal Case                                                                   U.S. Dl^TRpcTcoSTiu. >■ V
                      Sheet 1

                                                                                                                  ^ JUL29 20IH )
                                        United States District Court
                                                                                                                  BROOKLYN OFFICi
                                                         Eastern District of New York

              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                 V.


                   SALVATORE SCHIRRIPA                                              Case Number: CR18-00545 (CBA)

                                                                                    USM Number: 91228-053

                                                                                     Steven Frankel, Esq. (AUSA Moira Kim Penza)
                                                                                    Defendant's Attorney
THE DEFENDANT:

El pleaded guilty to count(s)         one (1) of Information
□ pleaded nolo contendere to count(s)
  which was accepted by the court.
□ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                           Offense Ended               Count

 26:7206(1)                       Falsely subscribing to a tax return, a Class E felony.                     5/7/2010




       The defendant is sentenced as provided in pages 2 through                6         of this judgment. The sentence is imposed pmsuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on coimt(s)
□ Count(s)                                              □ is      □ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attomey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposedby this judgment are fiilly paid. If ordered to pay restitution,
the defendant must notify the court and United States attomey of material changes in economic circumstances.

                                                                          7/12/2019
                                                                         Date of Imposition of Judgment


                                                                             s/Carol Bagley Amon
                                                                         Signature of Judge                       r


                                                                          Carol Bagley Amon, USDJ
                                                                         Name and Title of Judge




                                                                         Date
               Case 1:18-cr-00545-CBA Document 18 Filed 07/29/19 Page 2 of 6 PageID #: 95
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                     Judgment — Page   2      of
 DEFENDANT: SALVATORE SCHIRRIPA
 CASE NUMBER: CR18-00545(CBA)

                                                            IMPRISONMENT

         The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
 term of:

  three (3) months




     □ The court makes the following recommendations to the Bureau of Prisons:




     □ The defendant is remanded to the custody of the United States Marshal.

     □ The defendant shall surrender to the United States Marshal for this district:

         □ at                                     □ a.m.      □ p.m.         on
         □ as notified by the United States Marshal.

     ^ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on         9/13/2019

         □ as notified by the United States Marshal.
         □ as notified by the Probation or Pretrial Services Office.



                                                                 RETURN

Ihave executed this judgment as follows:




         Defendant delivered on                                                         to


at                                                 , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL




                                                                        By
                                                                                               DEPUTY UNITED STATES MARSHAL
                  Case 1:18-cr-00545-CBA Document 18 Filed 07/29/19 Page 3 of 6 PageID #: 96
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
^                        Sheet 3 — Supervised Release
                                                                                                           Judgment—Page   3    of
 DEFENDANT: SALVATORE SCHIRRIPA
 CASE NUMBER: CR18-00545(CBA)
                                                          SUPERVISED RELEASE

 Upon release from imprisonment, you will be on supervised release for a term of:

     one (1) year and the following special conditions:

     The defendant shall:

 (1)serve three(3) months under monitored home detention as directed by the USPD; The defendant will be permitted
        to work as part of home detention;

 (2) upon request, provide the USPD with full disclosure of his financial records;

 (3)cooperate with the IRS by filing his delinquent or amended retums;

 (4) pay the restitution in the amount of $56,843 over a twelve (12) month period once released, in twelve equal
       installments of $4,737.




                                                        MANDATORY CONDITIONS


1.      You must not commit another federal, state or local crime.
2.      You must not unlawfidly possess a controlled substance.
3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              □ The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse, (check ifapplicable)
4.       □   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution, (check ifapplicable)
5.       □   You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
6.       □   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
7.       □ You must participate in an approved program for domestic violence, (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
               Case 1:18-cr-00545-CBA Document 18 Filed 07/29/19 Page 4 of 6 PageID #: 97
  AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 3A — Supervised Release
                                                                                              Judgment—Page         4       of
 DEFENDANT: SALVATORE SCHIRRIPA
 CASE NUMBER: CR18-00545(CBA)

                                        STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
 1. You must report to the probation oflSce in the federal judicial district where you are authorized to reside within 72 hours of your
    release firom imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours ofbecoming aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
   take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time(at least 30 hours per week)at a lawful type ofemployment, unless the probation officer excuses you from
   doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
   you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
   responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
   days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
8.    You must not commumcate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe court.
12. Ifthe probation officer determines that you pose a risk to another person(including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions ofsupervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For flirther information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date
               Case 1:18-cr-00545-CBA Document 18 Filed 07/29/19 Page 5 of 6 PageID #: 98
AO 245p (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment—Page      5      of
 DEFENDANT: SALVATORE SCHIRRIPA
 CASE NUMBER: CR18-00545(CBA)
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay the total cnmmal monetary penalties under the schedule ofpajnnents on Sheet 6.

                       Assessment                   JVTA Assessment*              Fine                      Restitution
 TOTALS            $ 100.00                    $                              $                           $ 56,843.00



 □ The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.

 □ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      me pnonty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the Umted States IS paid.                                                   o     v/,                                 i'

Name of Payee                                                      Total Loss**           Restitution Ordered           Priority or Percentage
  IRS                                                                                                  $56,843.00      12 equal payments of
  (Payments to be made to Clerk of Court,                                                                              $4,737 upon release.
  EDNY)




TOTALS                                                         0.00                          56,843.00


□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fiill before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[I]   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      □ the interest requirement is waived for the            □ fine   □ restitution.
      □ the interest requirement for the           □ fine      □ restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
SSjtlLber^!^lS4^KefOTrA5rif23''W6^                               Chapters 109A, 110,1lOA, and 113A of Title 18 for offenses committed on or
              CaseJudgment
 AO 245B^(Rev.1)2/18) 1:18-cr-00545-CBA
                           in a Criminal Case Document 18 Filed 07/29/19 Page 6 of 6 PageID #: 99
                      Sheet 6 — Schedule ofPayments
                                                                                                              Judgment — Page              of
 DEFENDANT: SALVATORE SCHIRRIPA
 CASE NUMBER: CR18-00545(CBA)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
 A         Lump sum payment of$ 10Q-00                         due immediately, balance due
           □     not later than                                     ,or
           □     in accordance with □ C,          □ D,        □ E, or          □ F below; or

B     □ Payment to begin immediately (may be combined with                  DC,         □ D, or       □ F below); or
 C    □ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     □ Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                          (e.g., months or years), to commence                     (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     □ Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     □ Special instructions regarding the payment of criminal monetary penalties:




Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



□     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




□     The defendant shall pay the cost of prosecution.

□     The defendant shall pay the following court cost(s):

□ The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
